Citation Nr: 1455743	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to Post-9/11 GI Bill education benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran had active service from October 2002 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2011 VA Form 9, the Veteran indicated that he wanted a videoconference hearing before the Board.  It appears that he was originally scheduled for such a hearing at the RO in San Diego, California, in October 2013.  However, it was later noted in multiple e-mail messages dated in 2013 and 2014 that the Veteran had moved to Colorado and that the hearing should be rescheduled at the RO in Denver, Colorado.  

To date, the Veteran has not yet been afforded a hearing before the Board, and there is no indication in the claims file that the Veteran has withdrawn his request for a Board hearing.  Therefore, the case must be remanded to schedule him for such a hearing.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.  VBMS indicates he currently resides in Grand Junction, Colorado.

2.  The AOJ should then take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



